On Rehearing.
Appellees, in their motion for rehearing, contend that this court, in sustaining the atesignment of error relating to the action of the court below in overruling the general demurrer to plaintiffs’ original petition, disregarded the rule that in testing the sufficiency of a pleading as against a general demurrer, other pleadings in the case should be considered, and if essential allegations omitted in the pleading in question appear in other pleadings, such omis'sion is thereby cured. We are aware that some such a rule has been recognized and applied as between the pleadings of one party and his adversary. We have not made an investigation to determine possible exceptions to, or limitations upon, its operation. The principle we applied in the original opinion showte, we think, that such a rule is not applicable to this case. Here it is insisted that, if it be granted that plaintiffs’ petition states no cause of action, the supplemental petition of-the plaintiffs does state a cause of action, even though it be different from any attempted to be tetated in the original petition and thereby renders the original petition good as against general demurrer. The question we were called upon to determine, and have determined, is not whether a' cause of action was stated in a supplemental pleading, but that the plaintiffs’ original petition was fatally defective and that its defects are not affected by allegations in, a supplemental pleading.
It is further insisted that in our holding that evidence of a parol guaranty of the payment of the notes made at the time of the written transfer of same was inadmissible as varying the terms of la written contract, we are in conflict with the opinion of this court in the case of Fry v. Barron, 2 S.W.(2d) 888. In that ease this court said as to the oral agreement there challenged that “this agreement in no wise varies or contradicts the language of the written assignment.” An examination of the instrument there involved confirms this statement. . It shows that the writing expressed no continuing obligation. The transfer was completely executed as to all parties upon its delivery. Its only effect was to divest one party of title and vest same in the other. In the instant case the written, contract is different. It expressly deals with the subject of covenants, warranties, or guaranties. These constitute continuing obligations. Expressed in simple language, the warranty dealt with in the written instrument is the same as if the bank had said, we promise that, if the lien described in the transfer is not the first and only lien, we will indemnify and hold you harmless from any other lien. Appellees, while recognizing the written obligation, offered to prove that the bank not only thus warranted that the lien transferred was a first and only lien, but at the same time orally warranted, or guaranteed, the payment of the notes at maturity. Since the contract contained one or more written warranties, the proof of another and additional parol warranty would add to the obligations of the bank expressed in the written warranty. DuBois v. Rooney, 82 Tex. 173, 17 S. W. 528. It would, we think, undoubtedly violate the rule which prohibits the varying of the terms of a written contract by evidence of a parol agreement.
We, therefore, conclude that the motion for rehearing should be and is, overruled.